IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                       September 26, 2000

                  SLATER BELCHER v. STATE OF TENNESSEE

             Post-Conviction Appeal from the Criminal Court for Blount County
                    No. C-8931, C-8997     D. Kelly Thomas, Jr., Judge



                                   No. E1999-02287-CCA-R3-PC
                                         October 10, 2001



JOSEPH M. TIPTON, J., concurring.

        I concur in the results reached and most of the reasoning in the majority opinion. However,
I disagree with its conclusion that under State v. Huddleston, 924 S.W.2d 666 (Tenn. 1996),
interrogating officers in Tennessee do not have a duty to ask clarifying questions when the defendant
makes an equivocal request for an attorney.

        I believe that we are bound by State v. Stephenson, 878 S.W.2d 530, 548 (Tenn. 1994),
which holds, in part, that under article I, section 9 of the Tennessee Constitution an equivocal request
limits further police interrogation to the issue of clarifying the desire for counsel. In Huddleston, the
defendant raised the issue and our supreme court resolved the issue solely with respect to the Fifth
Amendment to the United States Constitution. Neither Stephenson nor the Tennessee constitutional
requirements were at issue. I cannot ignore binding precedent or infer that the court overruled itself
in Huddleston without mentioning either Stephenson or the Tennessee Constitution. In this respect,
I rely upon my analysis of the equivocal request for counsel issue in Tennessee provided in my
concurring opinion in State v. John M. Ake, Williamson County, No. 01C01-9603-CC-00094 (Tenn.
Crim. App. June 6, 1997) app. denied (Tenn. 3/9/98).

        On the other hand, I agree with the majority opinion that the record reflects that counsel made
a reasonable strategic decision to allow the petitioner’s recorded statement into evidence. Thus, the
petitioner did not receive the ineffective assistance of counsel.


                                                        ___________________________________
                                                        JOSEPH M. TIPTON, JUDGE